Citation Nr: 1128026	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for gout of the left index finger.  

2.  Entitlement to a temporary total evaluation based upon a period of convalescence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION


The appellant served on active duty from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was remanded by the Board for further development in April 2009.  

The issues of whether there is an open claim for service connection for residuals of SFWs, service connection for carpal tunnel syndrome and whether the June 13, 1969 rating decision is clearly and unmistakably erroneous in failing to properly rate the appellant's combat wounds have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2009, the Board remanded the appeal of entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence.  At that time, we found that the January 2009 statements indicated a claim for service connection for gout.  We then determined that the outcome of entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence hinged on the outcome of the claim of entitlement to service connection for gout of the left index finger.  As such, the case was remanded with instructions to the RO to adjudicate the appellant's claim for service connection for gout, left index finger and then readjudicate the intertwined claim of temporary total evaluation.

The appellant was afforded a VA examination in August 2009.  In a September 2009 rating decision, the RO denied service connection for gout, left index finger.  The appellant submitted a notice of disagreement to the decision in January 2010.  Although the appellant's representative has indicated that a Statement of the Case (SOC) was issued and that a Substantive Appeal was filed, we note that the record does not reflect the issuance of a SOC much less a Substantive Appeal for this issue.  Rather, the Board notes that the record indicates the issuance of a SOC and a timely Form 9 for the issue of entitlement to a temporary total evaluation.

The Board notes that, the RO has not yet issued a SOC regarding the disagreement with the denial of service connection for gout, left index finger.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

We again note that the outcome of entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence hinges on the outcome of the claim for entitlement to service connection for gout.  As such, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Because the `service connection issue is inextricably intertwined with the issue of temporary total evaluation, both issues are remanded.  

Accordingly, the case is REMANDED for the following action:


1. Issue a SOC with respect to the issue of entitlement to service connection for gout, left index finger.  The appellant is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning the issue.  38 C.F.R. § 20.302(b) (2010).  

2. After completing any additional development deemed necessary, the AOJ should readjudicate the intertwined claim of temporary total evaluation.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



